Filed 12/5/22 In re K.A. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

In re K.A., a Person Coming                                  B317747
Under the Juvenile Court Law.
                                                             Los Angeles County
LOS ANGELES COUNTY                                           Super. Ct. No.
DEPARTMENT OF CHILDREN                                       21CCJP03443A
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

I.A.,

         Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Debra R. Archuleta, Judge. Vacated in part, affirmed
in part.
      Aida Aslanian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                        _________________________
       On November 30, 2021, the juvenile court declared K.A.—
born October 2020 when mother was 18 years old and father
was 30 years old—a juvenile dependent under Welfare and
Institutions Code section 300, subdivisions (a) and (b).1 In
this appeal, father challenges the court’s jurisdictional finding
based on father’s sexual abuse of mother in 2019, when she was
16 years old, and the court’s disposition order requiring he attend
sexual abuse counseling for perpetrators. He does not challenge
the court’s jurisdictional finding based on domestic violence
altercations between parents. Nevertheless, we exercise our
discretion to consider the merits of father’s appeal. Because
the juvenile court found no nexus between father’s past sexual
abuse of mother and a substantial risk of physical harm to,
or sexual abuse of, K.A., we reverse the juvenile court’s finding
of jurisdiction on that basis. We affirm the disposition order,
finding no abuse of discretion.
             FACTS AND PROCEDURAL HISTORY
       Consistent with our standard of review, we state the
facts in the light most favorable to the juvenile court’s findings,
resolving all evidentiary conflicts and indulging all reasonable
inferences to uphold the court’s order. (In re R.T. (2017) 3
Cal.5th 622, 633.)
1.     Mother’s earlier dependency case as a minor
       The Department filed a section 300 dependency petition
on behalf of mother when she was 16 years old after she reported,



1    Statutory references are to the Welfare and Institutions
Code. Mother is not a party to this appeal.




                                 2
in March 2019, father had sexually and physically abused her.2
According to a sheriff’s department report, mother met father
in November 2018 in Fairfield, California when she was 16 (born
August 2002) and father was 28 (born January 1990). Mother,
whose parents are deceased, had come to California from
Missouri where she lived with her grandmother who was her
legal guardian.3 Mother and father began a sexual relationship
when mother moved in with father in Vallejo, California
sometime after they started dating in December 2018.4 They
arrived in Los Angeles in March 2019.
      On March 20, 2019, mother told a police officer father had
sexually assaulted her two days earlier. She told the sheriff’s
deputy, who responded to the call, father had forced her to take
“an unknown crystalline substance,” physically assaulted her,
and then had sex with her. Mother said that during their three-
month relationship, father forced her to take illegal narcotics
(possibly cocaine or methamphetamine) before having sex. If she

2     That petition did not include allegations of father’s sexual
or physical abuse, however.
3     The Department’s March 2019 detention report stated
mother had taken a road trip with her adult siblings in August
2018 from Missouri to Fairfield, California to visit a half-sibling.
She decided to stay with the half-sibling instead of returning
to Missouri.
4      Mother told the social worker who interviewed her in
March 2019 that she had met father in December 2018 and
began living with him in January 2019. Mother said their
sexual relationship and father’s physical abuse began shortly
after their meeting.




                                  3
refused, father would physically assault her. Mother said father
“never forcibly had sex with her,” however. Mother never sought
help because father never let her leave. This time, mother had
locked herself in a grocery store office where she phoned for help.
       Father denied physically assaulting mother, said he
thought mother was 22 years old, and said they had consensual
sex. Father was arrested for having unlawful sexual intercourse
with a person under age 18. Mother consented to a sexual
assault examination.
       Mother’s grandmother, maternal great grandmother,
said she no longer could care for mother and rescinded her legal
guardianship. The Department then filed its section 300 petition
alleging mother’s lack of a parent or legal guardian placed her
at risk of serious harm. The Department provided mother with
permanent placement services until August 2020, when she
would turn 18, but mother left her placement in March 2019
and did not return.5 As mother’s whereabouts remained
unknown, the petition never was adjudicated.
2.     Current dependency case
       The current matter arose after police responded to a
911 call on June 28, 2021, about a fight in progress at a hotel.
Parents were arguing in their hotel room. After father allegedly
pushed mother, he picked up K.A., and—as he was walking away
—mother threw the room’s telephone at the back of father’s head.

5     In late May 2019, the Department responded to a second
report of abuse. This time, mother said father sometimes forced
her to have sex and to use cocaine during sex, but sometimes
the sex and drug use were consensual. Father was arrested,
and a restraining order was issued against him.




                                 4
Father put K.A. down on the bed and again walked away, but
mother allegedly pushed father from behind and began choking
him. Mother said father had pushed her and, before K.A. was
born, had hit her. Law enforcement arrested mother, as the
primary aggressor, for misdemeanor domestic violence. Father
asked for and was granted an emergency protective order, as
well as temporary custody of K.A.
      A Department social worker spoke separately with each
parent about their relationship and the incident.6 Mother
admitted she threw the phone at father after their argument
escalated when father tried to leave with K.A. Mother also said
she was the victim in past domestic violence incidents with father
where he had kicked her and broken her ribs and slapped or
punched her. She did not believe father would harm K.A.,
however.
      Mother said K.A. was born in Missouri. She said she didn’t
have any friends or family as a support system and wasn’t close
to paternal relatives. Mother did not want her relationship with
father to end; she wanted to participate in couple’s counseling.
      Father became defensive when the social worker asked him
how he and mother met, stating, “ ‘What does that have anything
to do with [K.A.]? I’m not going to incriminate myself.’ ” When
asked about the incident, father said he was the victim. Father
revealed child protective services had been involved with the
family in Missouri. Mother had been staying with maternal
aunt there. Father said mother took one of maternal aunt’s


6    Mother apparently had returned to father and K.A.’s hotel
room after the emergency protective order expired.




                                5
barbiturates while she was pregnant and “test[ed] dirty” when
she delivered K.A. He said the investigation was closed with
no concerns for abuse or neglect.
       At first, father said he did not want to continue his
relationship with mother. Later, he said he wanted to continue
the relationship and was willing to participate in couple’s
counseling.
       The social worker contacted the Missouri social worker.
He said there had been two investigations involving the family.
More recently, mother allegedly had attacked father. At K.A.’s
birth, the hospital staff was concerned with the family’s living
situation—parents were temporarily staying in a hotel—not
substance abuse. The social worker said neither mother nor K.A.
tested positive for any substances at K.A.’s birth.
       On July 22, 2021, the Department obtained a court order
to remove K.A. from both parents. The Department then filed
a section 300 petition on behalf of K.A. on July 26, 2021. The
petition alleged, under section 300, subdivisions (a) and (b)(1),
K.A. was at substantial risk of suffering serious physical harm
based on parents’ history of engaging in violent altercations,
including the June 28, 2021 incident and earlier incidents
of violence, several of which involved father as the aggressor
(counts a-1 and b-1). Under section 300, subdivisions (b)(1) and
(d), the petition alleged K.A. was at substantial risk of suffering
serious physical harm and/or sexual abuse due to father’s sexual
abuse of mother when she was 16 years old, which included
“sexual intercourse and digital anal penetration” (counts b-2 and
d-1). At the July 29, 2021 detention hearing, the juvenile court
found the Department had made a prima facie case that K.A.




                                 6
was as described by section 300, ordered K.A. detained from
both parents, and granted parents monitored visitation.
       In August 2021, the continuing services social worker
spoke to mother by phone. Mother was living in Missouri with
her brother because she had no family or financial support,
other than father, in California. Mother was working three jobs
and planned to start anger management and counseling sessions.
She planned to return to California for K.A.’s first birthday.
She said she had not spoken with father “ ‘in a while.’ ” As
of the completion of the Department’s jurisdiction/disposition
report, mother had not responded to the investigating social
worker’s request to set a time for her interview.
       Mother and maternal aunt B.R. in Missouri both asked
that B.R. be assessed as a possible placement for K.A. Maternal
aunt said mother and K.A. stayed with her from Christmas 2020
until March 2021, when they had returned to California.
       Father would not speak with the investigating social
worker. He told the continuing services social worker he had
completed parenting classes, a blood test, and a drug test. He
also said he had driven to Missouri to pick up mother so they
could “be together again,” but mother did not show up at the
designated meeting point. He started crying, explaining he
“want[ed] his family to be together again and hope[d] everything
w[ould] work out.” He said he and mother had been in contact
with each other since the detention hearing.
       In its report, the Department stated it had assessed the
family as highly at risk for future abuse or neglect. It noted that,
over the course of four years, there had been several domestic
violence incidents with both parents named as the aggressor.
The Department stated parents did not appear to understand




                                 7
its concern for K.A.’s safety. Despite their long history of
an aggressive relationship, parents had continued to remain
together, although mother recently had moved to Missouri.
The Department described father’s attempt to pick up mother
as an effort to “continue their relationship” and stated father
hoped they would “rekindle” the relationship “in the future.”
       In anticipation of the adjudication hearing, father provided
the Department with an August 10, 2021 certificate of completion
for a parenting course, and negative results from a drug test
he took on August 11, 2021. He also submitted a certificate
of completion for a security officer training course he received
in February 2017, a certificate of completion for a veterinary
emergency care course he completed in August 2018, and
recommendation letters from veterinarians and colleagues
for and with whom he had worked as a veterinarian technician
or assistant in the past.
       On September 22, 2021, the investigating social worker
finally was able to interview mother by phone about the
petition’s allegations. Mother had completed a few of her
anger management classes but said she was struggling
financially and with balancing time. Mother had reestablished
her relationship with her family in Missouri. She told the social
worker she no longer was communicating with father and did not
plan to get back together with him. Referring to the sex abuse
allegations, mother admitted “ ‘what happened is in the past but
it did happen, what has been written on paper is true.’ ” Mother
was working two jobs “to get on [her] feet,” and said her family
was helping her. She planned to remain in Missouri and hoped
to gain joint or full custody of K.A.




                                 8
      In its last minute information for the court report, filed
November 23, 2021, the Department reported father was having
monitored visits with K.A. once or twice per week, was in a
parenting program, and had enrolled in a domestic violence
program. Father and the facilitator of the domestic violence
program had a disagreement, however, when father did not
want to share his story. He feared the men in the group would
“give him a hard time” because mother was younger than he was.
3.    The November 30, 2021 hearing
      The court convened a combined jurisdiction and disposition
hearing on November 30, 2021.7 Neither parent was present.


7      The hearing had been continued from September 2021 to
allow the Department time to interview mother and to receive
responses to ICWA-030 notices it had sent to the Bureau of
Indian Affairs and the Secretary of the Interior. The court found
ICWA did not apply based on a letter from the BIA finding no
tribal eligibility for K.A. We note the Department gave only
general notice to the BIA and Secretary of the Interior, listing
most of the fields as “unknown.” Although the Department
knew maternal great grandmother’s name, it listed her name
as “unknown” in the ICWA-030 notices. And, despite knowing
maternal grandparents were deceased, the Department neither
noted they were nor listed their names, which we presume
mother had. The court also ordered the Department to talk
to maternal great grandmother about mother’s possible Indian
heritage, but it is unclear if anyone did. There is no indication
the Department spoke to any paternal relatives. If it has not
done so already, we strongly encourage the Department to speak
to available maternal and paternal extended family members
about parents’ possible Indian heritage, document those efforts,
and comply with any applicable notice requirements. (See
§ 224.2, subds. (b), (e), (f).)




                                9
The court found notice was proper, received the Department’s
reports—as well as father’s exhibits (his parenting certificate
and negative drug test)—into evidence, and took judicial notice
of the case file from mother’s earlier dependency matter.
       K.A.’s counsel asked the court to sustain the petition as
written, arguing father “had a predatory abusive relationship”
with mother, inflicted “continuous sexual and physical abuse”
on her, and had exerted control over mother to the point that she
was not permitted to speak to her family in Missouri. Although
mother did not join father when he drove to Missouri to rekindle
their relationship, both K.A.’s and the Department’s counsel were
concerned parents would resume their relationship—as they had
in the past—and continue to put K.A. at risk.
       The Department’s counsel also argued, “the sexual abuse
of the father to the mother while she was a minor is of a nature
so aberrant that any child would be at risk if exposed to such a
sexual abuser.” Counsel asserted that, because father was not
simply having sex with an underage minor—as he “portray[ed]”—
but also committing sexual acts “not of a regular relationship”
and without mother’s consent, K.A. would be at risk if left in
father’s care without supervision. Both parents’ counsel argued
K.A. was differently situated from mother, there was no risk
father would sexually abuse his own child based on his having
had a sexual relationship with mother when she was 16, and
nothing indicated father ever had a sexual interest in K.A.
       After hearing argument, the juvenile court sustained the
petition’s a-1 and b-1 counts based on parents’ domestic violence.
The court dismissed the d-1 count, stating it agreed there was
an insufficient nexus between father’s sexual abuse of mother




                               10
and a risk to K.A. “given the nature of the behavior and the
conduct alleged in those circumstances.”
      Nevertheless, the court sustained the first sentence in
the b-2 count that father had sexually abused mother when
she was 16 years old, “including sexual intercourse and digital
anal penetration.” The court struck, through interlineation,
the second sentence from the b-2 count, as follows: “Such sexual
abuse by the father towards the mother endangers the child’s
physical health and safety and places the child at risk of serious
physical harm, damage, danger and sexual abuse.” The court
explained,
             “I do not believe, although the behavior is
             aberrant, correct, that there’s a nexus of the
             conduct between mother and father, which is
             why the court dismissed the (d)(1) allegation.
             However, I do find a preponderance of the
             evidence that there was sexual abuse between
             father and mother when she was 16 years old.
             And I do find that portion of the allegation
             to be true. And I will sustain that, given the
             modification the court will be making shortly.”
      The court then moved to disposition. The Department’s
proposed case plan recommended father participate in drug
testing; parenting classes; individual counseling, and conjoint
counseling with mother if they decided to reconcile; a domestic
violence batterer’s program; and sex abuse counseling for
perpetrators.
      After discussion about the child’s current placement,
assessing maternal aunt in Missouri for placement, and issues
in mother’s case plan, the court asked father’s counsel if she




                                11
wished to be heard. Father’s counsel asked for paternal great
aunt to be assessed for placement. She then asked the court to
clarify that the conjoint counseling was not with K.A., who was
too young to participate. Counsel also asked that the order for
drug testing be upon reasonable suspicion.
       The court ordered K.A. to be removed from parents’ custody
and to remain in his current placement in foster care. As to
father’s case plan, the court ordered drug testing upon reasonable
suspicion, a 52-week batterer’s intervention program, conjoint
counseling with mother if they were reconciling, parenting
classes, individual counseling, sexual abuse counseling for
perpetrators, and monitored visitation with K.A. Father
appealed.
                            DISCUSSION
1.     We exercise our discretion to consider father’s appeal
       The Department urges us to dismiss father’s appeal
as moot because he does not challenge the juvenile court’s
jurisdictional findings based on the domestic violence between
parents. Father, on the other hand, asks us to exercise our
discretion to consider the merits of his appeal because the
jurisdictional finding based on his past sexual abuse of mother
could prejudicially affect his right to custody in this case, and
possible future cases, and was the basis for the court’s disposition
order requiring him to attend sexual abuse counseling for
perpetrators.
       “ ‘When a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile
court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the




                                12
petition is supported by substantial evidence. In such a case,
the reviewing court need not consider whether any or all of the
other alleged statutory grounds for jurisdiction are supported
by the evidence.’ ” (In re I.J. (2013) 56 Cal.4th 766, 773.) We
have discretion, however, to review a parent’s challenge to any
jurisdictional finding where that finding could prejudice the
parent or have ramifications for the parent beyond jurisdiction.
(In re Drake M. (2012) 211 Cal.App.4th 754, 762–763.)
       A jurisdictional finding based on father’s past sex abuse
could have adverse effects on father beyond those resulting from
the jurisdictional finding based on domestic violence. (See, e.g.,
Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738, 1752
[charge of sexual abuse of child carries significant “social
opprobrium”]; In re Daisy H. (2011) 192 Cal.App.4th 713, 716
[challenge to a jurisdictional finding generally not moot if the
purported error “could have severe and unfair consequences to
[the parent] in future family law or dependency proceedings”].)
Father also challenges the court’s dispositional order that he
contends has no basis in the absence of the sex abuse finding.
(In re J.N. (2021) 62 Cal.App.5th 767, 774 [appellate court
generally will reach merits of challenge to jurisdictional finding
that serves as the basis for a challenged dispositional order].)
We thus exercise our discretion to review father’s challenge to
that jurisdictional finding.8

8      Our Supreme Court has granted review to decide whether
an appeal of a jurisdictional finding is in fact moot when the
parent asserts that he or she has been or will be stigmatized by
the finding. (In re D.P. (Feb. 10, 2021, B301135) [nonpub. opn.],
review granted May 26, 2021, S267429.)




                                13
2.     The court erred in finding jurisdiction under
       section 300 based on father’s past sexual abuse
       of mother
       Section 300, subdivision (b)(1) authorizes dependency
jurisdiction where the evidence proves “[t]he child has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability
of the child’s parent or guardian to adequately supervise or
protect the child.” “In order to sustain a petition under section
300, a significant risk to the child must exist ‘ “at the time of
the jurisdiction hearing.” ’ [Citations.] [The Department] ‘has
the burden of showing specifically how the minor[ ] ha[s] been
or will be harmed.’ [Citation.] Evidence of past conduct may be
probative of current conditions, and may assist [the Department]
in meeting this burden. [Citations.] However, [the Department]
must establish a nexus between the parent’s past conduct and
the current risk of harm.” (In re J.N., supra, 62 Cal.App.5th
at p. 775.) We review the juvenile court’s jurisdictional and
dispositional findings for substantial evidence. (In re I.J., supra,
56 Cal.4th at p. 773.)
       As we said, father does not challenge the juvenile court’s
jurisdiction finding under section 300, subdivision (b) that K.A.
is at substantial risk of harm based on the incidents of domestic
violence between parents. Rather, father contends there was
no evidence demonstrating his sexual relationship with mother
when she was 16 posed a current risk of harm to their then-ten-
month-old son.
       We agree. The three elements of jurisdiction under
section 300, subdivision (b), as relevant here, are (1) conduct
by the parent in one of the specified forms; (2) causation; and




                                 14
(3) substantial risk of serious physical harm. (In re Cole L. (2021)
70 Cal.App.5th 591, 601; see also In re R.T., supra, 3 Cal.5th
at p. 624.) The court sustained the allegation in count b-2 that
father, “[o]n multiple prior occasions,” sexually abused mother
when she “was sixteen years old, including sexual intercourse
and digital and anal penetration.” Substantial evidence in the
record supports that finding. Nevertheless, the court struck as
unfounded the allegation in count b-2 that “[s]uch sexual abuse
by the father towards the mother endangers the child’s physical
health and safety and places the child at risk of serious physical
harm, damage, danger and sexual abuse.”
       In other words, the juvenile court expressly found father’s
sexual abuse of mother when she was 16 years old did not cause
K.A. to be at substantial risk of serious physical harm. Having
found no nexus between father’s past sexual abuse of mother and
any risk of physical harm to, or sexual abuse of, K.A., the juvenile
court was not authorized to exercise its jurisdiction over K.A.
based on the b-2 count.
       Yet, the Department contends substantial evidence
supports finding father’s sexual abuse of mother placed K.A.
at current, substantial risk of physical harm. It notes father’s
abuse included tying mother up, putting objects into her
vagina and anus, and supplying her with cocaine and crystal
methamphetamine before sexually abusing her. But the
petition’s b-2 count did not allege those facts, and the
Department did not amend the petition to include them. Nor did
the Department separately appeal from the court’s finding that
father’s sexual abuse of mother did not put the child at current
risk of physical harm. Its contention that substantial evidence
nevertheless supports a finding that father’s past sexual abuse of




                                15
mother in fact placed K.A. at substantial risk of harm—contrary
to the juvenile court’s express ruling—is not before us. (See, e.g.,
Celia S. v. Hugo H. (2016) 3 Cal.App.5th 655, 665 [generally,
party responding to appeal may not urge error without filing
cross-appeal].) Simply put, without a finding that father’s
sexual abuse placed K.A. at substantial risk of physical harm,
a jurisdictional finding based on the b-2 count cannot stand.
3.     The court did not abuse its discretion in ordering
       father to participate in sexual abuse counseling
       We initially address the Department’s contention father
forfeited any challenge to the sexual abuse counseling order
because he did not object to it in the juvenile court. (See In re
Elijah V. (2005) 127 Cal.App.4th 576, 582 [“A parent’s failure
to raise an issue in the juvenile court prevents him or her from
presenting the issue to the appellate court.”].) Father argues
any objection would have been futile as he already had objected
to the b-2 jurisdictional count.9 (In re Valerie A. (2007) 152
Cal.App.4th 987, 1001 [“There is a general exception to the
forfeiture rule for instances when an objection would have been
futile.”]; ibid. [sibling visitation issue not forfeited on appeal
where request to juvenile court would have been futile when
court had ruled child was not a sibling].) Even if we assume
father did not forfeit his right to challenge the disposition order,




9     The only part of the disposition plan to which father’s
counsel objected was the drug testing requirement. As father
did not have a history of drug use, counsel asked that drug
testing be required only upon reasonable suspicion. The juvenile
court agreed.




                                 16
we cannot conclude its sexual abuse counseling requirement
was in error.
       “We review the juvenile court’s disposition case plan for an
abuse of discretion. ‘The juvenile court has broad discretion to
determine what would best serve and protect the child’s interests
and to fashion a dispositional order accordingly. On appeal,
this determination cannot be reversed absent a clear abuse of
discretion.’ [Citations.]” (In re D.P. (2020) 44 Cal.App.5th 1058,
1071 (D.P.).) “A court exceeds the limits of legal discretion if
its determination is arbitrary, capricious or patently absurd.
The appropriate test is whether the court exceeded the bounds
of reason.” (In re L.W. (2019) 32 Cal.App.5th 840, 851.)
       “Section 362, subdivision (d) authorizes the juvenile court
to ‘direct any reasonable orders to the parents’ of a dependent
child as the court deems necessary and proper to ensure
appropriate care, supervision, custody, conduct, maintenance,
and support of the child.” (D.P., supra, 44 Cal.App.5th at p. 1071;
see also § 362, subd. (a).) “The order may include ‘a direction
to participate in a counseling or education program,’ provided
that the ‘program in which a parent or guardian is required to
participate shall be designed to eliminate those conditions that
led to the court’s finding that the child is a person described
by Section 300.’ ” (D.P., at p. 1071, quoting § 362, subd. (d).)
       Nevertheless, “[t]he problem that the juvenile court seeks
to address need not be described in the sustained section 300
petition. [Citation.] In fact, there need not be a jurisdictional
finding as to the particular parent upon whom the court imposes
a dispositional order. [Citation.]” (In re Briana V. (2015) 236
Cal.App.4th 297, 311.) Thus, “the juvenile court is not limited
to the content of the sustained petition when it considers what




                                17
dispositional orders would be in the best interests of the children.
[Citations.] Instead, the court may consider the evidence as a
whole.” (Ibid.)
       Father contends the court abused its discretion in ordering
him to participate in sexual abuse counseling for perpetrators
“solely because he had engaged in sexual relations with [m]other
when she was 16.” He argues the ordered counseling “was
not reasonably designed to eliminate the conditions which led
to his son’s dependency action,” as the court found father’s
sex abuse of mother did not place K.A. at risk. We disagree.
       The evidence as a whole supports the court’s order
requiring father to participate in sexual abuse counseling
for perpetrators. Although K.A. may not have been specifically
at risk of physical harm or sexual abuse because father had sex
with mother when she was a minor, the juvenile court reasonably
could conclude the issues leading to that abuse remained
unaddressed and were relevant to father’s ability to parent
his son. For one, the evidence supports an implied finding that
father’s past sexual abuse of mother involved more than a “grave
mistake” of having sex with an underage teenager. (In re B.T.
(2011) 193 Cal.App.4th 685, 688–689, 694, 697–698, relied on
by father [finding 38-year-old mother’s unlawful but “consensual
sexual relationship with an unrelated 15-year-old boy” did not
support dependency jurisdiction over their baby and vacating
disposition order].) In 2019, mother reported father sometimes
tied her up and forced her to have sex, gave her cocaine and
methamphetamine before having sex with her—and physically
abused her if she did not take the drugs—and put foreign objects
into her vagina and anus. She also said her sexual relationship
with father was not always consensual.




                                 18
       Those facts were not alleged in the petition, but the
court could—and we presume did—consider them, and the
unchallenged jurisdictional findings, in determining what
dispositional orders would be in K.A.’s best interest. (In re
Briana V., supra, 236 Cal.App.4th at p. 311.) Based on that
evidence, it would not be unreasonable for the juvenile court
to find father’s participation in sex abuse counseling was
necessary to protect K.A. from the risk of exposure to father
again perpetrating this type of abuse on mother (or some other
future partner) irrespective of her age.
       That K.A. faced a risk of exposure to what the Department
and the court described as father’s “aberrant” behavior toward
mother is supported by the record. After all, mother had
continued her relationship with father despite father’s abuse of
her in 2019, and, after the June 2021 domestic violence incident,
father said he wanted to continue a relationship with mother.
Indeed, in August 2021 father drove to Missouri to bring mother
back to California “so they c[ould] be together again.” When his
plan did not work out, father became emotional with the social
worker, explaining he “want[ed] his family to be together again
and hope[d] everything w[ould] work out.” The court, therefore,
reasonably could find father would try to rekindle parents’
relationship and their co-parenting of K.A.
       Nor do we agree counseling for sexual abuse predators
was unrelated to the unchallenged jurisdictional finding based
on parents’ violent altercations with each other, as father seems
to argue. At the hearing, after describing what appeared to the
court “to be mutual combat and domestic violence,” the court
stated it could “envision a situation where this woman is drugged
and treated in a manner maybe not conducive to harmonious




                               19
relations.” We can infer the court found a connection between
father’s sexual abuse of mother and the issues leading to parents’
domestic violence. Substantial evidence supports that finding.
As we noted, the record shows father physically assaulted
mother and forced her to use drugs in connection with sex.
The sustained—and unchallenged—a-1 and b-1 counts also
describe several physical altercations between parents where
father was the aggressor. Accordingly, it would not have been
arbitrary or absurd for the court to have determined father’s
addressing of the issues that led to his sexual abuse of mother
could ameliorate the domestic violence between parents, and
the risk that violence posed to K.A.’s safety and well-being.




                                20
                           DISPOSITION
       The jurisdictional order is reversed to the extent it is based
on count b-2, as amended through interlineation; it is affirmed
in all other respects. The dispositional order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      EGERTON, J.

We concur:




             EDMON, P. J.




             RICHARDSON (ANNE K.), J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 21